In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered July 31, 1972, in favor of defendant, upon the trial court’s decision dismissing the complaint after selection of a jury. Judgment reversed, on the law, with costs, plaintiff’s motion to amend the complaint so as to include therein a statement in conformity with subdivision 1 of section 1212 of the Public Authorities Law granted, and case remitted to the trial court for trial. No questions of fact were presented. It is uncontested that there was compliance in fact with the procedures set forth in section 1212. In our opinion, therefore, it was error to deny plaintiff’s motion to amend his complaint so as to include therein a statement of said compliance. Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.